IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               February 12, 2008
                               No. 06-61151
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

JORGE ULICES BENAVIDES-ALTAMIRANO

                                          Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                          Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A97 319 091


Before JOLLY, DAVIS, DeMOSS, Circuit Judges.
PER CURIAM:*
      Jorge Ulices Benavides-Altamirano (Benavides), a native and citizen of
Nicaragua, petitions this court for reviw of an order of the Bureau of
Immigration Appeals (BIA) denying asylum and relief from removal. The BIA
affirmed the conclusion of the immigration judge (IJ) that Benavides was not
credible and had not made a credible showing of past persecution or the
likelihood of future persecution by Sandinistas in Nicaragua.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-61151

      Benavides contends that the IJ’s credibility determination was not
supported by the record.      The IJ averted to significant inconsistencies in
Benavides’s statements and testimony in the record. Benavides therefore fails
to show that the record compels a conclusion that he was credible. See Mwembie
v. Gonzales, 443 F.3d 405, 410 (5th Cir. 2006). He thus fails to show past
persecution or a well-founded fear of future persecution. See Zhang v. Gonzales,
432 F.3d 339, 344-45 (5th Cir. 2005).
      Benavides asks this court to take judicial notice that Sandinista leader
Daniel Ortega has been elected President of Nicaragua. This “attempt to argue
officially noticed facts for the first time in this forum is misplaced, for we cannot
weigh evidence that has not been brought previously before the [BIA].”
Rivera-Cruz v. INS, 948 F.2d 962, 967 (5th Cir. 1991).
      The petition for review is DENIED.




                                         2